Citation Nr: 1710402	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right tarsal tunnel syndrome with peroneal neuropathy and complex regional pain.

2.  Entitlement to an initial rating for service connected gastroesophageal reflux disorder (GERD) and irritable bowel syndrome (IBS), rated as 10 percent disabling prior to October 3, 2011 and 30 percent disabling thereafter.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 1996 to June 15, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the December 2008 rating decision, the RO granted service connection for right tarsal tunnel syndrome with peroneal neuropathy and complex regional pain at 20 percent and granted service connection for GERD and IBS at 10 percent, both effective October 30, 2007.  This rating decision also denied service connection for left tarsal tunnel syndrome; a decision which the Veteran appealed in his December 2009 Notice of Disagreement (NOD).

Before the claims file was certified for appeal, by a December 2012 rating decision, the RO granted service connection for left tarsal tunnel syndrome, evaluating it as noncompensably disabling, effective October 30, 2007.  The record on appeal contains no indication that the Veteran has appealed the effective date or initial rating for this disability; thus, this matter is not in appellate status. 

The Veteran appeared for a hearing before a Decision Review Officer (DRO) in the Waco, Texas VA RO. A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service connected right tarsal tunnel syndrome with peroneal neuropathy and complex regional pain is manifested by regional pain and severe paresthesia. 

2.  Throughout the appeal period, the Veteran's service connected GERD and IBS have been severe with more or less alternating diarrhea and constipation, nausea, abdominal distention and abdominal distress.

3.  The competent evidence of record does not show that the Veteran's service connected GERD and IBS is so exceptional or unusual that referral for extraschedular consideration by the designated authority. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for service connected right tarsal tunnel syndrome with peroneal neuropathy and complex regional pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8521.

2.  The criteria for an initial evaluation in excess of 10 percent prior to October 3, 2011, for service connected GERD and IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7319.

3.  The criteria for an evaluation in excess of 30 percent for service connected GERD and IBS after October 3, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7319.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided the Veteran adequate notice in a letter sent to the Veteran in December 2007.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II. Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Right Tarsal Tunnel Syndrome with Peroneal Neuropathy and Complex Regional Pain

The Veteran was originally granted service connection for right tarsal tunnel syndrome with peroneal neuropathy and complex regional pain in December 2008 and assigned a 20 percent disability rating, effective October 30, 2007.  This disability is currently rated under Diagnostic Code 8521. 

In his December 2009 NOD, the Veteran contended that he should be assigned more than one disability rating for disability on appeal.  He stated that his right tarsal tunnel syndrome should be rated at least 20 percent based on two right releases and acknowledgement that the condition is moderately severe.  He also stated that peroneal neuropathy has had to electromyography studies that have proven the condition is moderately severe and constant.  Finally he stated that he has had complex regional pain syndrome type one present since active duty.   He stated that each condition deals with a separate part of his body and should therefore be rated separately.    However, to assign a separate ratings on this basis would amount to pyramiding in this case.

Pyramiding is providing more than one rating for the same manifestation of a disability.  38 C.F.R. § 4.14.  Pyramiding is not permitted.  Id.  The regulations states that the evaluation of the same disability under various diagnoses is to be avoided and that the evaluation of the same manifestation under different diagnoses should be avoided.  The test for whether separate ratings would be pyramiding is where there is an overlapping or duplication of symptomatology for the multiple ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  It there is such overlapping or duplication of symptomatology, the assigning separate ratings is impermissible pyramiding.  Here, the Veteran has neurologic manifestation of his tarsal tunnel syndrome.  Neither the Veteran nor the record shows that he has other than neurologic manifestation of his tarsal tunnel syndrome.  Hence, assigning separate ratings under is prohibited. 

Under Diagnostic Code 8521, the rating for the external popliteal nerve (common peroneal), an evaluation of 20 percent is assigned when there is moderate, incomplete paralysis of the foot.  A higher rating of 30 percent is assigned when the incomplete paralysis is severe.  The highest rating, 40 percent, requires complete paralysis.

In rating neurological disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2016).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement.  When bilateral, they are combined with application of the bilateral factor.  Id.

As stated above, the Veteran was afforded a VA examination for his peripheral nerve condition in September 2011.  The examination report stated that the Veteran experiences severe pain on the right lower extremity, and also has moderately intermittent (usually dull) pain.  He suffers from severe paresthesia and/or dysesthesia.  The examiner also noted that the Veteran's gait is not normal as he uses a wheelchair for long distances and crutches for short distance mobility assistance.  Notably, the examiner marked the external popliteal (common peroneal) nerve as normal in both the right and left foot and did not note that any incomplete paralysis was present.  The examiner also marked the musculocutaneous (superficial peroneal) and anterior tibial (deep peroneal) nerves as normal.  No paralysis was noted in those nerves.

The examiner also noted that the Veteran maintains effective function of the lower extremity (to include balance and propulsions) such that the Veteran would not be equally well served by an amputation with prosthesis. 

While the Veteran's symptoms include severe pain and affect his mobility, the examination revealed that he has no paralysis.  Furthermore, the examiner noted that the Veteran had a normal sensation to light touch in the sensory portion of the examination.  The Veteran was also noted to have muscle atrophy in the right calf; the atrophied side measuring 39.5 centimeters compared to the normal (left) side measuring 41.5 centimeters.  A reflex exam was also conducted to measure deep tendon reflexes, and the examiner found that both knees rated normal on the scale while the right ankle's result was "absent" deep tendon reflex and the left ankle's result was "hypoactive."  The examination results also documented that the Veteran received an electromyography study in June 1998.  According to the September 2011 VA Examination, the June 1998 electromyography results showed the right lower extremity to be abnormal and the left lower extremity to be normal.  The right lower extremity's abnormality is described as right peroneal neuropathy.

His right tarsal tunnel syndrome approximates no more than moderate incomplete paralysis of the right common peroneal nerve; this is consistent with the level of incomplete paralysis suffered and consistent with the regulations governing both neuritis and neuralgia.  The neurologic manifestation of his right tarsal tunnel syndrome do not approximate severe incomplete paralysis or complete paralysis of the affected nerve.  

For these reasons, his appeal regarding disability due to his right tarsal tunnel syndrome must be denied.  There is no reasonable doubt to be resolved as to this issue.  


Gastroesophageal Reflux Disease (GERD) and Irritable Bowel Syndrome (IBS).

The Veteran is seeking an initial rating higher than 10 percent for the period prior to October 3, 2011 and a rating higher than 30 percent thereafter for his GERD with IBS.  The Veteran was originally granted service connection for GERD and IBS in December 2008 and assigned a 10 percent disability rating, effective October 30, 2007.  In a subsequent rating decision issued December 2012, the rating was increased to 30 percent, effective October 3, 2011.  

The Veteran's GERD and IBS disability is currently rated under Diagnostic Code 7319 as irritable colon syndrome.  38 C.F.R. § 4.114.  This Code provides for a noncompensable rating for mild disturbances of bowel function with occasional episodes of abdominal distress.  Id., Diagnostic Code 7319.  A 10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance and abdominal distress.  Id.  A 30 percent rating is warranted for severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

A February 2007 private treatment record noted that a colonoscopy was performed and his colon was normal, with apparent inflammation within the terminal ileum.  The area was biopsied and the biopsy result was normal with no active inflammation.  The examination results were negative for Crohn's disease. 

The Veteran underwent a VA examination in September 2008 for his IBS.  The examination report included medical history which showed that the Veteran was treated in service for gastritis in October 1996 and diagnosed with GERD.  It was noted that he suffered from constipation and diarrhea and had reflux symptoms with acid regurgitation.  The Veteran reported that prior to his VA examination, he had a 25 pound weight loss over the previous six weeks as a result of hospitalization due to complications with his gastrointestinal (GI) tract.  It was also noted that the Veteran had no fistulas, and sonograms and CT scans of the abdomen revealed normal results.  

The Veteran was hospitalized for severe abdominal pain with nausea and vomiting several times in 2009 and 2010.  Additionally, there are reports from the Veteran's private physicians stating that he underwent an endoscopic retrograde cannulation of the pancreatic duct in September 2009.

After reviewing the evidence, the Board finds that a disability rating higher than 10 percent for the period prior to October 3, 2011 is warranted as the Veteran exhibited severe diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  See September 2008 VA examination.  These symptoms approximate the criteria for a 30 percent disability rating. 

In October 2011, the Veteran underwent a VA examination in conjunction with this claim.  The examination report noted a history of right upper quadrant pain, nausea, vomiting, and alternating diarrhea and constipation.  It was noted that the Veteran reported frequent constipation, which has been related to his chronic use of opioids for pain.  The Veteran reported not having bowel movements for three to four days at least one to two times per month and taking laxatives to have bowel movement.  Subsequently, he experiences diarrhea lasting approximately two days.  The examination report also noted abdominal distention associated with constipation and abdominal pain and that the Veteran suffered episodes of bowel disturbance with abdominal distress that were more or less constant.

After a review of the pertinent evidence, the Board determines that a rating higher than that already assigned for the period following October 3, 2011, is not warranted.  Based on the above, the Veteran's GERD and IBS has manifested by abdominal pain, distention, nausea, diarrhea, and constipation.  When these symptoms are applied to the rating criteria for IBS, they are consistent with the current 30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319.  This rating reflects severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.  This is the maximum rating available under this diagnostic code.  See id.

Also considered by the Board is whether other diagnostic criteria are for application.  In the case of certain disabilities of the digestive system, including irritable bowel syndrome under Diagnostic Code 7319, VA regulations instruct that certain diagnostic codes may not be combined.  38 C.F.R. § 4.114.  Instead, a single rating, reflecting the predominant disability, will be assigned.  To determine this, the Board has also considered whether a higher evaluation would be in order under other relevant diagnostic codes, mindful that Diagnostic Codes 7301-7329, 7331, 7342, and 7346-7348 cannot be combined.  The assignment of a particular code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that a higher rating is not warranted under another code.  In this regard, a higher rating is not supported under Diagnostic Code 7332, as extensive leakage and fairly frequent involuntary bowel movements have not been shown.  
Additionally, higher ratings are not warranted under Diagnostic Codes 7333 and/or 7334 because great reduction of lumen or extensive leakage of the rectum and anus, or severe, persistent prolapse of the rectum was not shown.  38 C.F.R. § 4.114.
While the Veteran reports that he experiences frequent diarrhea and constipation and abdominal pain, it has not been reported in any medical record or lay statement that the Veteran has frequent involuntary bowel movements or prolapse of the rectum.

Indeed, Diagnostic Code 7323 is not applicable as the Veteran has not been diagnosed with ulcerative colitis.  In fact, the September 2008 VA examination report notes specifically that no ulcerative colitis has been diagnosed.  In addition, the Veteran has not undergone a resection of his large or small intestine, and the same VA examination report indicates that the Veteran has no history of fistula; therefore Diagnostic Codes 7328, 7329 and 7330 are not applicable.  Furthermore, the Veteran has not been shown to have stricture of the esophagus, adhesions of the peritoneum, marginal or duodenal ulcer, hypertrophic gastritis, postgastrectomy syndrome, cirrhosis of the liver, or an inguinal hernia, therefore Diagnostic Codes 7203, 7301, 7305-7308, 7312, and 7338 are inapplicable.

Thus, the Board finds that a 30 percent evaluation, and no higher, is appropriate, for the entire period on appeal, that is from October 30, 2007 to October 3, 2011, and that there is no basis for awarding a higher evaluation for service connected GERD and IBS for the period after October 3, 2011.


Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's GERD and IBS are addressed by criteria found in the rating schedule.  The criteria for the Veteran's currently assigned 30 percent disability rating contemplate his symptoms, which include alternating diarrhea and constipation with more or less constant abdominal distress. There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  Similarly, the Veterans suffers from neurologic manifestation of his right tarsal tunnel syndrome and his symptoms are contemplated by the regular schedular criteria for rating such symptoms, both in kind and degree.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is service connected for mood disorder associated with right tarsal tunnel syndrome with peroneal neuropathy and complex regional pain rated at 30 percent disabling, right tarsal tunnel syndrome with peroneal neuropathy and complex regional pain rated at 20 percent disabling, bilateral plantar fasciitis rated at 10 percent disabling, bilateral tinnitus rated at 10 percent disabling, bilateral hearing loss rated noncompensably disabling, allergic rhinitis rated noncompensably disabling, hemorrhoids rated  noncompensably disabling, and left tarsal tunnel syndrome rated noncompensably disabling.  There is no collective effect of his other service connected disabilities that make his disability an exceptional or unusual one with regard to his GERD and IBS or his right tarsal tunnel syndrome.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.


ORDER

Entitlement to an initial rating in excess of 20 percent for right tarsal tunnel syndrome with peroneal neuropathy and complex regional pain is denied.

Entitlement to an initial rating of 30 percent for service connected gastroesophageal reflux disorder (GERD) and irritable bowel syndrome (IBS), is granted for the period prior to October 3, 2011, subject to the regulations governing the disbursement of monetary benefits; a rating higher than 30 percent is denied for all periods on appeal.

(CONTINUED ON NEXT PAGE)

REMAND

Total Disability Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In his February 2011 VA Form 9, the Veteran asserted that he has not been able to maintain employment due to chronic abdominal pain resulting in numerous hospitalizations resulting in extended absences from work.  

When a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

In this case, the Veteran is service connected for mood disorder, rated at 30 percent disabling; flat foot condition, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; hemorrhoids, noncompensably rated; right tarsal tunnel syndrome with peroneal neuropathy and chronic regional pain, rated at 20 percent disabling; left tarsal tunnel syndrome, noncompensably rated; allergic or vasomotor rhinitis, noncompensably rated; impaired hearing, noncompensably rated; and GERD and IBS, rated at 30 percent disabling.  The Veteran does not have any one disability rated at 40 percent disabling or more, therefore he does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, the claim may still be referred to the Director of Compensation Service for an extraschedular TDIU rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service connected disabilities."  38 C.F.R. § 4.16(b).

Throughout the period on appeal, the Veteran has reported that his service connected GERD and IBS has resulted in his unemployment.  For example, the Veteran reported in his February 2011 VA Form 9 that he continued to be hospitalized following the filing of his appeal and was unable to work "from August 2008 through July 2010 due to chronic abdominal pain and hospitalizations lasting up to 3 weeks at a time."  In the September 2008 VA examination, the Veteran reported to the examiner that he felt the condition of his intestinal problems affect his occupational functioning and contributed to his losing four jobs in the previous two years.  He reported being laid off from a rehabilitation hospital where he was employed because of his extensive hospitalization from August 9 to September 12, 2008.  The October 2011 VA examination report notes that the Veteran again reported being let go from an employment position in 2010 due to multiple hospitalizations in association with his GERD and IBS complications.  

Here, the Veteran has argued that his service connected GERD and IBS have rendered him unemployable.  This is supported in part by the medical record.  For example, the October 2011 VA Examination noted that in addition to the Veteran's GERD and IBS, his peripheral neuropathy impacts his ability to work because of his opiate use for chronic pain causing bowel complications.  See October 2011 Compensation and Pension Exam Report, p. 18.  Thus, extraschedular TDIU consideration is warranted and this issue must be referred to the Director of Compensation Service.

Accordingly, the case is REMANDED for the following action:

 
1. Supply the Veteran with a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Individual Unemployability," and allow an appropriate time for the Veteran to complete and return the form.

2. Refer the Veterans claim for TDIU to the Director of Compensation Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b).

3. If the benefit sought on appeal is not granted in full, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


